Citation Nr: 0933190	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  02-03 351	)	DATE: 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefit sought on appeal.  
In October 2003 and July 2008, the Board remanded the claim 
for further development.  

A hearing was held in May 2003, by S. L. Kennedy, a Veterans 
Law Judge, in Chicago, Illinois.  Another hearing was held in 
April 2008, by means of video conferencing equipment with the 
appellant sitting in St. Louis, Missouri before Kathleen K. 
Gallagher, a Veterans Law Judge, sitting in Washington, DC.  
These Veterans Law Judges were designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) and are included in the panel of judges rendering the 
determination in this case.  Transcripts of the hearing 
testimony are in the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  Second Stegall violation

Unfortunately, the Board finds that another remand is 
necessary before a decision can be reached in this matter as 
the AMC/RO did not comply with the Board's October 2003 or 
July 2008 Remand orders.  The Board is obligated by law to 
ensure that the RO complies with its directives; where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Below is a 
reissuance of the July 2008 remand directives.  

The October 2003 remand directed the AMC/RO to compile a list 
of stressors to submit to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  However, it is unclear 
from the evidence of record if all of Veteran's alleged 
stressors potentially capable of verification were submitted 
to USASCRUR, now known as the U.S. Army Joint Service Records 
Research Center (JSRRC).  The Board notes that the following 
stressors have either been listed by the Veteran in 
correspondence to VA or reported by him when seeking medical 
treatment:  seeing dead bodies, witnessing an MP assault a 
fellow soldier, witnessing the mistreatment of enemy 
prisoners, the death of his childhood friend R.S., seeing a 
hand right after a finger was blown off, soldiers picking on 
him, not getting mail, and being exposed to constant stress 
while in service.  Notably during his May 2003 hearing, the 
Veteran testified that he experienced constant artillery 
rounds going off next to him in late 1966 when stationed 
south of Pleiku.  He stated that the purpose of the artillery 
fire was to keep the enemy away from their camp.  Most 
recently during his April 2008 hearing, the Veteran testified 
that a Sergeant whom he identified by name threatened to 
shoot him and that he reported this incident during service; 
that a sergeant urinated on him, he fought back, and was 
restrained by anther person; and that he experienced the 
stress of artillery fire while stationed in the central 
highlands, south of Pleiku in approximately May or summer of 
1966.  

Although the record revealed that the AMC/RO attempted to 
verify at least one of his stressors, it does not appear that 
attempts were made to ascertain if the Veteran's unit, the 
54th Signal Battalion, fired artillery rounds in 
approximately May or summer 1966.  Additionally, the 
Veteran's complete personnel records are not associated with 
the claims file.  The Board notes that the Veteran's 
personnel records might contain documentation of his reported 
problems with other soldiers.  

Additionally, the October 2003 Board remand requested that a 
psychiatrist conduct the Veteran's VA examination.  However, 
the June 2007 VA examination was conducted by an individual 
with a PhD, not an M.D.  As such, another examination should 
be undertaken that complies with the directives of this 
remand.  

The October 2003 remand also instructed the AMC/RO to contact 
the treatment providers identified by the Veteran.  In a 
September 2005 letter, VA informed the Veteran that they 
attempted to contact the private treatment providers he had 
identified.  The Board notes that responses have been 
received from all but P.C.M.C., P.A.C.I., A.B.H., and Dr. V.  
On remand, the Veteran should be informed of such and told 
once again that it is ultimately his responsibility to obtain 
these records.

Further, the record reflected that the Veteran indicated that 
he sought treatment at the Danville VAMC in 1979 for a 
psychiatric treatment in connection with his experiences in 
Vietnam.  However, efforts have not been undertaken to 
associate these records with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As such, on remand, attempts should be made 
to obtain these records.  

Moreover, the record indicated that the Veteran is in receipt 
of Social Security Administration (SSA) benefits.  Although 
it is unclear why the Veteran is in receipt of SSA benefits, 
the Board notes that the Veteran has indicated in various 
statements that he left numerous jobs in the past due to his 
nerves.  The U.S. Court of Appeals for Veterans Claims has 
held that, where VA has notice that the Veteran is receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  As 
such, because it is reasonable to assume based on the 
available evidence of record that the Veteran might be in 
receipt of SSA benefits for a disability in connection with 
his claim on appeal, a remand is necessary to attempt to 
obtain these records.  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should inform the Veteran 
that responses from the treatment 
providers P.C.M.C., P.A.C.I., A.B.H., and 
Dr. V. have not been received by VA.  The 
Veteran should be reminded that it is 
ultimately his responsibility to provide 
these records to VA.  

2.  Contact the Danville VAMC for 
treatment records pertaining to depression 
dated from May to June 1979.  All attempts 
to locate these records and associate them 
with the claims file should be so 
documented.  

3.  Contact the SSA to ascertain if the 
Veteran is in receipt of SSA benefits and 
associate any relevant records with the 
claims file.  

4.  Obtain the Veteran's complete 
personnel file as well as any record which 
might contain documentation of the 
Veteran's assertion that Sergeant S. 
threatened to shoot him while the 54th 
Signal Battalion was stationed in the 
central highlands, south of Pleiku in 
approximately May 1966 and associate it 
with his claims file.  

5.  The Veteran's stressor of experiencing 
constant artillery fire by his unit when 
it was stationed in the central highlands, 
south of Pleiku in approximately May or 
summer of 1966 should be submitted to 
JSRRC and/or any other appropriate agency 
for verification.  If documentation of 
this stressor is not possible, so state.  

6.  Thereafter, create a list of verified 
stressors.  If no stressors were verified 
or capable of verification, so state.  

7.  Thereafter, the Veteran should be 
scheduled for a VA examination in 
connection with his claim.  If a 
psychiatrist is not available to conduct 
the examination, an examination by a 
mental health professional qualified to 
conduct such an examination should be 
arranged.

The claims folder and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

a.  Based on a review of the claims 
folder and the examination findings, 
provide a diagnosis of any psychiatric 
disorders that are present, including 
PTSD.  If it is not possible to provide a 
specific diagnosis, so state.  

b.  If a psychiatric disorder is found, 
state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that it is etiologically 
related to or began during his service 
(July 1965 to July 1967), as opposed to 
being due to some other factor or 
factors.  

However, if PTSD is found, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the Veteran's PTSD is the 
result of the verified stressful events 
as determined by paragraph 6 that the 
Veteran experienced during his service in 
Vietnam (January 1966 to January 1967), 
as opposed to being due to some other 
factor or factors.  When rendering 
opinions and conclusions, the examiner 
should pay particular attention to the 
March 2001 and June 2007 VA examinations 
undertaken in connection with his claim.
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives of 
this remand and if it is not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

9.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the claim for 
service connection for an acquired 
psychiatric disorder, to include PTSD, 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the Veteran, he should be 
provided a supplemental statement of the 
case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________                           
__________________________
  KATHLEEN K. GALLAGHER			    S. L. KENNEDY
         Veterans Law Judge,			   Veterans Law 
Judge,
     Board of Veterans' Appeals			Board of 
Veterans' Appeals



____________________________
MICHELLE L. KANE
                                                  Veterans 
Law Judge, 
	                                                Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




